 164318 NLRB No. 11DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.International Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of
the United States and Canada, Local 12, AFL±
CIO (Columbus Association for the Performing
Arts) and John Gardner. Case 9±CB±8861July 31, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn February 23, 1995, Administrative Law JudgeFrank H. Itkin issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, International Alliance of
Theatrical Stage Employees and Moving Picture Ma-
chine Operators of the United States and Canada,
Local 12, AFL±CIO, Columbus, Ohio, its officers,
agents, and representatives, shall take the action set
forth in the Order.James Horner, Esq., for the General Counsel.Stewart R. Jaffy, Esq., for the Respondent Union.John E. Gardner, pro se.DECISIONFRANKH. ITKIN, Administrative Law Judge. An unfairlabor practice charge was filed in the above case on April
25, 1994, and a complaint issued on May 24, 1994. The
General Counsel alleged in the complaint that Respondent
Union and the Employer, Columbus Association for the Per-
forming Arts, have maintained at all times material to this
proceeding a practice and agreement requiring the Union to
be the exclusive source of referrals of employees for employ-
ment to the Employer; that since about February 14, 1994,
the Union has failed and refused to refer Charging Party em-
ployee John E. Gardner for employment with the Employer
because he failed to pay his union quarterly service fees for
the second quarter of 1993; that the Union in fact had failed
to notify employee Gardner of his obligation to pay hisunion quarterly service fees for the second quarter of 1993;that the Union, in addition, has maintained a policy of for-
bidding reinstatement to its hiring hall procedures for any
member or service fee paying employee who fails to make
timely payments of their quarterly union dues or service fees,
thus refusing to refer those employees for employment; and
that the Union thereby caused the Employer to discriminate
against employee Gardner by denying him employment, in
violation of Section 8(b)(1)(A) and (2) of the Act. Respond-
ent Union denies violating the Act as alleged.A hearing was held on the issues raised in Columbus,Ohio, on December 8, 1994, and on the entire record, includ-
ing my observation of the demeanor of the witnesses, I make
the followingFINDINGSOF
FACTThe Union is admittedly a labor organization and the Em-ployer is admittedly engaged in commerce, as alleged. It is
undisputed that the Union and the Employer have maintained
at all times material to this proceeding a practice and agree-
ment requiring the Union to be the exclusive source of refer-
rals of employees in an appropriate unit for employment with
the Employer, and that since about February 14, 1994, the
Union has failed and refused to refer Charging Party unit
employee John E. Gardner for employment with the Em-ployer pursuant to its practice and agreement because he
failed to pay his union quarterly service fees for the second
quarter of 1993. The sole question raised here is whether or
not the Union had failed to sufficiently notify employee
Gardner of his obligation to pay his quarterly services fees
for the second quarter of 1993. The pertinent evidence is
summarized below.Employee Gardner testified that he first obtained workthrough the Union during 1985 as a stagehand; that he there-
after participated in the Union's ``apprenticeship program''
from 1986 to 1989; that he later applied for ``full admission
into the Union'' and his application was ``denied''; that he
filed an unfair labor practice charge against the Union during
early 1992 ``protesting'' the Union's conduct; that his
``charge'' was ``dismissed''; that he nevertheless worked his
way up the Union's ``various referral lists'' to its ``A-list,''
which is the ``highest'' ``list'' of ``full time'' referral em-
ployees; and that since 1992 he has paid his ``regular service
fees'' required by the Union.Gardner noted that the Union charges a ``regular servicefee'' for referrals, and ``on most shows ... five percent is

deducted'' by the Employer and sent directly to the Union.
There are also ``some shows that do not deduct the Union
dues or service fees directly out of the employee's pay-
check.'' The employee, in such circumstances, would have to
remit such dues or fees to the Union. Gardner further noted
that he lived with his sister at 3717 Palm Street, Whitehall,
Ohio, ``for about a year, until she died on January 28,
1994,'' that during 1993 the Union ``would contact [him] to
assign [him] work'' or to bill him for his ``service fees'' ``at
[his] sister's home at 3717 Palm Street''; and that on her
death he moved back to his current address ``106A
Woodcliff, Whitehall.'' Gardner testified that on January 28,
when his sister died, he filed with the United States Post Of-
fice a ``change of address'' form (G.C. Exh. 3), noting the
above information. 165STAGE EMPLOYEES IATSE LOCAL 12 (COLUMBUS ASSN.)1Gardner explained that the Union's ``five percent'' ``servicefees'' are deducted by most employers and, in those cases when they
are not, ``no one that I know of keeps track of all their hours and
the [calculation of] five percent of each check.''Gardner next related the chronology culminating in hisloss of employment. Shortly prior to January 20, 1994,
Union Business Agent Richard Tisdale ``called'' Gardner at
his sister's 3717 Palm Street home for a ``job.'' The ``job''
``ran'' until about February 5, 1994. On this ``job,'' the Em-
ployer deducted Gardner's ``service fees'' or ``dues.'' Mean-
while, on January 29, while working on this ``job,'' Gardner
told Union Secretary-Treasurer Larry Tisdale, brother of
Business Agent Richard Tisdale, that he ``had moved back
to [his] old address at 106 Woodcliff,'' and Larry Tisdale re-
sponded, ``Okay.'' Larry Tisdale, in addition to being a
union officer, worked on this same ``job'' with Gardner, and
never said ``anything to [Gardner] about [his] service fees or
Union dues or anything of that nature.''Gardner admittedly had received ``notices'' from theUnion in 1993 ``regarding [his] service fees.'' (See R. Exhs.
1 and 2.) And, on or about November 3, 1993, after having
received periodic statements indicating his ``current obliga-
tion,'' he was notified in writing by Union Secretary-Treas-
urer Larry Tisdale that his ``current obligation'' for the first
quarter of 1993 ``was $173.30 plus $25 in fines'' and that
in accordance with the Union's constitution he would be
``automatically ... expelled from'' the Union's ``work list''

``if payment'' were not ``received'' by 2 p.m. on Friday, No-
vember 12, 1993. Gardner promptly paid Larry Tisdale this
amount on November 6, 1993. Ibid. He thereafter continued
to receive periodic statements indicating his ``current obliga-
tion'' for the second quarter of 1993.1As noted, the ``job'' that Gardner had started working dur-ing January 1994 ended about February 5, 1994. On or about
February 5 or 6, 1994, Union President Doug Boggs tele-
phoned Gardner at his 106A Woodcliff address and ``asked''
if Gardner wanted another ``job.'' Gardner accepted the
``job.'' Gardner's telephone number at 106A Woodcliff was
not the same number that he had used at his deceased sister's
home. This new ``job'' lasted until Sunday February 13,
1994. Gardner also worked there with Union Secretary-
Treasurer Larry Tisdale, and again nothing was ``said'' about
his ``service fees.'' In fact, on February 13, Larry Tisdale
``asked'' Gardner if he wanted to work another particular
``job.'' Gardner declined this offer indicating that he would
rather ``work the auto show'' and ``make more money'' on
that ``job.'' Gardner was told that he would ``have to see
Doug Boggs ... because Boggs ... was also going to be

the steward on the auto show [and] would take the list of
names and assign the work assignments.''Later that same evening of Sunday, February 13, Gardnerspoke with Union Business Agent Richard Tisdale, noting
that he wanted to ``work the auto show.'' Richard Tisdale,
in response, ``smiled'' and said, ``[Y]ou're fired ... see

Larry Tisdale.'' Gardner spoke with Larry Tisdale who con-
firmed that he had been ``fired.'' Gardner asked, ``[W]hy,''
and Larry Tisdale replied, ``I [Gardner] had not paid my
dues.'' Larry Tisdale showed Gardner (G.C. Exh. 4) a letter
from Larry Tisdale addressed to Gardner at ``3717 Palm
Street'' dated January 31, 1994, apprising Gardner that his
``current obligation'' for his second quarter 1993 ``dues''was ``$188.88 plus $25 in fines'' and that ``if payment is notreceived in full by 2 p.m. on Thursday February 10, 1994,
[he would be] automatically expelled from the [Union's]
work list.'' Gardner protested to Larry Tisdale that he had
``never received this letter because he had moved.'' Gardner
offered to ``pay him.'' Larry Tisdale replied, ``Our hands our
tied ... I sent the letter ... that's all he was required to

do.''It is undisputed that Gardner in fact had not received theUnion's January 31 letter. See Respondent's Exhibit 3, con-
taining the Union's copy that indicates that this letter was re-
turned to the Union marked ``unclaimed.'' See also the testi-
mony of United States Postal Branch Manager Donald Alex-
ander (Tr. pp. 71 to 89) reluctantly acknowledging the ``pos-
sibility'' that the postal service failed to timely record Gard-
ner's January 28 ``change of address'' notification. (Cf. G.C.
Exh. 6.)Gardner thereafter attempted, without success, to appealthe Local Union's determination. He was told by Union
President Boggs that ``it would do no good to write a letter
of appeal because no one had the power to reinstate'' him.
Gardner nevertheless wrote and mailed a ``letter of appeal.''
(See G.C. Exh. 5.) He obtained and showed to the Union's
officers during his ``appeal,'' inter alia, a ``statement'' from
Postal Manager Alexander indicating that Gardner's January
28 ``change of address'' form was ``never enter[ed].'' Gard-
ner asked the Local's union officials ``to appeal to the Inter-
national,'' and they ``refused.''Larry Tisdale, secretary-treasurer for the Union, generallyexplained the notice procedures used by the Union to collect
the ``service fees'' or ``dues'' from those employees working
``jobs'' where these moneys were not automatically withheld.
He claimed that these procedures were and are applied with-
out exception. (See Tr. pp. 90 to 91.) He acknowledged:[He has] expelled those persons after they have re-ceived the certified letter that says [the employee] shall
automatically stand expelled from the work list . ...
He admittedly, however, had received on February 17 or 18the Union's ``certified letter'' sent to Gardner on or about
January 31, 1994, marked ``unclaimed.'' He was also aware
of the ``death'' of Gardner's ``sister.'' He initially claimed
that he ``did not know until May 5, 1994 that [Gardner] had
moved'' and there ``was no discussion of his address'' dur-
ing their ``February 13 conversation.'' Later, he claimed that
he ``knew'' that Gardner had ``moved'' during March 1994.I credit the testimony of John E. Gardner as detailedabove. His testimony is substantiated in part by uncon-troverted documentary evidence and the testimony of Donald
Alexander. He impressed me as a credible and trustworthy
witness. On the other hand, I do not credit the testimony of
Larry Tisdale insofar as his testimony conflicts with Gard-
ner's testimony. Tisdale's testimony was at times incomplete,
vague, and contradictory. He did not impress me as a reliable
or trustworthy witness.DiscussionAs restated in Oklahoma Fixture Co., 308 NLRB 335,337±338 (1992), 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''[A] union seeking to enforce a union security clauseagainst an employee has a fiduciary duty to deal fairly
with that employee. This requires that before a union
may seek the discharge of an employee for the failure
to tender owed dues and fees, it must at a minimum
give the employee reasonable notice of the delinquency,
including a statement of the precise amount and months
for which dues are owed and of the method used to
compute this amount, tell the employee when to make
the required payments, and explain to the employee that
failure to pay will result in discharge.[T]he discharge of [the union's] fiduciary responsibilitydemands that where receipt is denied, [the union] be
obligated to provide some sort of direct evidence to es-
tablish that notice was sent and received. Where loss of
employment is involved, that precaution is little enough
to require. [Citations omitted.]In Oklahoma Fixture Co., the ``union's notice'' was ``mailedto the wrong address'' and the record provided ``no credible
explanation or justification for this mistake.'' The Board thus
found the 8(b)(1)(A) and (2) violation as alleged.In the instant case, the Union's ``notice'' was also mailedto the wrong address and admittedly not received by em-
ployee Gardner. The credible evidence of record shows that
Gardner had in fact apprised Union Secretary-Treasurer
Larry Tisdale that he had ``moved'' from his prior address
on his sister's death and, indeed, Union President Boggs had
in fact telephoned Gardner at this new telephone number at
his new address. Gardner's later repeated efforts to explain,
with documentation, all of this to the Union were summarily
dismissed by union officials, claiming, inter alia, ``Our hands
are tied ... [we] sent the letter ... that's all [we are] re-

quired to do'' and ``it would do no good to write a letter
of appeal because no one had the power to reinstate'' him.
The Union, by this conduct, failed to fulfill its fiduciary obli-
gation and thus violated Section 8(b)(1)(A) and (2) of the
Act as alleged.CONCLUSIONSOF
LAW1. Respondent Union is a labor organization and the Em-ployer is engaged in commerce as alleged.2. The Union violated Section 8(b)(1)(A) and (2) of theAct by attempting to cause and causing the Employer to dis-
charge employee John E. Gardner for nonpayment of ``serv-
ice fees'' or ``dues'' in a manner that did not satisfy its fidu-
ciary obligation to the employee.3. The unfair labor practices found above affect commerceas alleged.THEREMEDYRespondent Union will be directed to cease and desistfrom engaging in the conduct found unlawful above and like
or related conduct and to post the attached notice. Respond-
ent Union will be directed to sign additional notices for post-
ing by the Employer if it so desires. Respondent Union will
further be directed to notify the Employer and employee
Gardner in writing that it withdraws and rescinds any re-
quests to discharge the employee; that it has no objection to
his reinstatement without any loss of seniority or other rights
and privileges previously enjoyed by him; and that it re-quests that the Employer reinstate employee Gardner. Re-spondent Union will also be directed to make employee
Gardner whole for all losses of wages and benefits suffered
by him as a result of the Union's discrimination until he is
either reinstated by the Employer to his former or substan-
tially equivalent position or until he obtains substantially
equivalent employment elsewhere, less net earnings during
this period (see Oklahoma Fixture Co., supra). The loss ofearnings shall be computed in the manner prescribed in
F.W. Woolworth Co
., 90 NLRB 289 (1950), with interest asprovided in New Horizons for the Retarded, 283 NLRB 1173(1987). See generally Isis Plumbing Co., 138 NLRB 716(1962).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent Union, International Alliance of Theat-rical Stage Employees and Moving Picture Machine Opera-
tors of the United States and Canada, Local 12, AFL±CIO,
Columbus, Ohio, its officers, agents, and representatives,
shall1. Cease and desist from
(a) Attempting to cause or causing the Employer, Colum-bus Association for the Performing Arts, to discharge em-
ployee John E. Gardner for nonpayment of his ``service
fees'' or ``dues'' or without adequately and sufficiently ad-
vising him of his obligations.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Notify the Employer and employee Gardner in writingthat it withdraws and rescinds any requests to discharge the
employee; that it has no objection to his reinstatement with-
out any loss of seniority or other rights and privileges pre-
viously enjoyed by him; and that it requests that the Em-
ployer reinstate employee Gardner.(b) Make employee Gardner whole for all losses of wagesand benefits suffered by him as a result of the Union's dis-
crimination, with interest, as provided in the Board's deci-
sion.(c) Post at its union office or hiring hall copies of the at-tached notice marked ``Appendix.''3Copies of the notice, onforms provided by the Regional Director for Region 9, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees and
members are customarily posted. Reasonable steps shall be 167STAGE EMPLOYEES IATSE LOCAL 12 (COLUMBUS ASSN.)taken by the Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(d) Sign and return to the Regional Director sufficient cop-ies of the notice for posting by the Employer, if willing, at
all places where notices to employees are customarily posted.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
attempt to cause or cause the Employer, Co-lumbus Association for the Performing Arts, to dischargeemployee John E. Gardner for nonpayment of his ``servicefees'' or ``dues'' or without adequately and sufficiently ad-
vising him of his obligations.WEWILLNOT
in any like or related manner restrain or co-erce you in the exercise of the rights guaranteed you by Sec-
tion 7 of the Act.WEWILL
notify the Employer and employee Gardner inwriting that we withdraw and rescind any requests to dis-
charge the employee; that we have no objection to his rein-
statement without any loss of seniority or other rights and
privileges previously enjoyed by him; and that we request
that the Employer reinstate employee Gardner.WEWILL
make employee Gardner whole for all losses ofwages and benefits suffered by him as a result of our dis-
crimination, with interest, as provided in the Board's deci-
sion.INTERNATIONALALLIANCEOF
THEATRICALSTAGEEMPLOYEESAND
MOVINGPICTUREMACHINEOPERATORSOF
THEUNITEDSTATESAND
CANADA, LOCAL12, AFL±CIO